Citation Nr: 0715209	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  06-08 895	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
costochondritis, currently rated as 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1982. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

Procedural history

Issues on appeal

In a July 2005 rating decision, the RO denied a rating in 
excess of 20 percent for costochondritis.  In an April 2006 
rating decision, service connection was denied for PTSD.  The 
veteran perfected an appeal of those denials.

Issues not on appeal

In an August 2006 rating decision, service connection was 
denied for bilateral hearing loss, lumbar scoliosis, and a 
depressive and anxiety disorder; and the RO held that new and 
material evidence had not been submitted to reopen a claim of 
service connection for mitral valve prolapse.  In a December 
2006 rating decision, a total disability rating based on 
individual unemployability (TDIU) was denied.  
To the Board's knowledge, the veteran has not disagreed with 
those determinations.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In a March 2007 statement, the veteran's representative 
indicated that the veteran wished to file a claim for heart 
murmur, upper respiratory condition, and major depressive 
illness.  Those matters are referred to the RO for 
appropriate action.

FINDING OF FACT

On April 10, 2007, prior to the promulgation of a decision in 
this appeal, the Board received notification from the 
veteran, through her representative, that she wished to 
withdraw her appeal as to all issues.

CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See also 38 C.F.R. 
§§ 20.202, 20.204 (2006).  

The veteran, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


